Case 2:18-cv-00139-JDL Document 81 Filed 08/12/20 Page 1 of 7          PageID #: 669



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


SECURITIES AND EXCHANGE                )
COMMISSION,                            )
                                       )
      Plaintiff,                       )
                                       )
                   v.                  )      2:18-cv-00139-JDL
                                       )
MICHAEL A. LIBERTY, et al.,            )
                                       )
      Defendants.                      )

              ORDER ON DEFENDANT GEORGE MARCUS’S
             MOTION TO LIFT STAY ON CIVIL PROCEEDINGS

      On March 30, 2018, the Securities and Exchange Commission (“SEC”)

commenced this civil action against several defendants, including George Marcus,

alleging that they were involved in a scheme involving multiple fraudulent securities

offerings. The case has been stayed since July 12, 2018. Marcus initially supported

the stay order and continued to express support for it for most of its duration.

However, beginning on May 16, 2019, Marcus expressed a desire to be free of the stay

so that he could challenge the SEC’s claims against him. He now formally moves for

relief from the stay (ECF No. 75). For the following reasons, I grant his motion.

                                I. BACKGROUND

      In July 2018, the Defendants moved for a stay of this case pending an ongoing

grand jury investigation into conduct related to the SEC’s allegations which targeted

certain of the Defendants. See ECF No. 38. Magistrate Judge John C. Nivison

granted the motion and ordered the case stayed until October 16, 2018, finding that

the ongoing grand jury investigation could implicate the Fifth Amendment rights of
Case 2:18-cv-00139-JDL Document 81 Filed 08/12/20 Page 2 of 7            PageID #: 670



at least some of the Defendants. See ECF No. 40. The stay was later extended to

December 10, 2018, see ECF No. 44, and then again to February 28, 2019, see ECF

No. 50, upon subsequent requests by the Defendants that were not opposed by the

SEC. See ECF Nos. 43; 47. The two orders continuing the initial stay authorized the

parties to conduct third-party documentary discovery so long as all discovery requests

were served on all parties. ECF Nos. 44, 50.

      A criminal indictment was returned against Defendants Michael Liberty and

Paul Hess on February 27, 2019. The indictment contains allegations of wire fraud

and securities fraud that overlap with the SEC’s civil allegations made in this case.

See United States v. Liberty, No. 2:19-cr-00030-GZS, ECF No. 1. All of the civil

Defendants, except Marcus, sought a fourth stay of this civil litigation, which the SEC

opposed. On August 8, 2019, I granted a stay of all proceedings in this civil action

pending resolution of the parallel criminal proceedings against Defendants Liberty

and Hess, but authorized the parties to conduct third-party written discovery in

accordance with the Court’s prior orders. Marcus now seeks relief from the stay solely

to file a motion for judgment on the pleadings under Fed. R. Civ. P. 12(c).

                                   II. ANALYSIS

        Courts have “discretionary power to stay civil proceedings in deference to

parallel criminal proceedings” when doing so would promote “the interests of justice.”

Microfinancial, Inc. v. Premier Holidays Int’l, Inc., 385 F.3d 72, 78 (1st Cir. 2004).

When determining whether to grant or deny such a stay, courts must weigh

“competing interests,” including: (1) the interests of the civil plaintiff in proceeding

expeditiously with the civil litigation, including the avoidance of any prejudice to the

                                           2
Case 2:18-cv-00139-JDL Document 81 Filed 08/12/20 Page 3 of 7              PageID #: 671



plaintiff should a delay transpire; (2) the hardship to the defendant, including the

burden placed upon him should the cases go forward in tandem; (3) the convenience

of both the civil and criminal courts; (4) the interests of third parties; (5) the public

interest; (6) the good faith of the litigants (or the absence of it); and (7) the status of

the cases. See id. “Balancing these interests is a situation-specific task.” Id.

       When I granted the fourth stay of this civil litigation, I noted that the “subjects

of the civil and criminal matters [were] sufficiently similar” that there would be a

risk of prejudice to Liberty and Hess, as criminal defendants, if the two proceedings

were to proceed simultaneously. I found that a stay could protect the criminal

defendants from facing the “difficult choice” between being prejudiced in the civil

litigation if they asserted their Fifth Amendment privilege or being prejudiced in the

criminal litigation if they waived their Fifth Amendment privilege in the civil

litigation. ECF No. 73 at 4 (quoting Louis Vuitton Malletier S.A. v. LY USA, Inc., 676

F.3d 83, 97 (2d Cir. 2012)). I further noted that Marcus acted as Liberty’s former

attorney, implicating issues of attorney-client privilege. Similarly, I noted that two

of the civil Defendants, including Liberty, were spouses, which implicated issues of

testimonial privilege in the criminal case and therefore weighed in favor of granting

a stay. See id. at 5.

       Marcus’s request to file a motion for judgment on the pleadings does not

implicate the same concerns I identified when I granted the fourth stay of this

litigation. The privilege concerns I identified do not all involve Marcus, and they are

not all implicated by Marcus’s motion for relief from the stay. Although Marcus is

alleged to have been a member of the conspiracy underlying the criminal proceeding,

                                            3
Case 2:18-cv-00139-JDL Document 81 Filed 08/12/20 Page 4 of 7          PageID #: 672



Marcus is not a defendant in the criminal proceeding, and he has not been indicted

separately. See United States v. Liberty, No. 2:19-cr-00030-GZS, ECF No. 119. Nor

is Marcus part of the married couple associated with a possible testimonial privilege.

Of course, even where “none of the [civil] defendants is a party to the criminal

matter,” a criminal defendant’s “potential assertion of privilege” could “present some

hardship” to the parties in obtaining information relevant to their claims and

defenses in a parallel civil case. Adams v. Magnusson, No. 1:19-cv-00547-GZS, 2020

WL 2770682, at *1 (D. Me. May 28, 2020). Here, however, the motion for relief from

the stay is solely to permit Marcus to file a motion for judgment on the pleadings. A

court considering such a motion reviews the facts alleged in the pleadings and the

reasonable inferences drawn therefrom, as well as facts drawn from documents fairly

incorporated in the pleadings and those susceptible to judicial notice. See Kando v.

R.I. State Bd. of Elections, 880 F.3d 53, 58 (1st Cir. 2018). Thus, the potential

hardship recognized by the Adams court appears minimal at this stage of this

proceeding.

      Similarly, although Marcus was the former lawyer for one of the defendants in

the criminal proceeding, it is unlikely that his motion for judgment on the pleadings

will implicate the attorney-client privilege associated with that representation

because the motion will be centered on matters contained in the pleadings. Further,

all but one of the civil Defendants, including both of the defendants in the criminal

proceeding, have consented to lifting the stay solely so that Marcus may file a motion

for judgment on the pleadings as long as no further motion practice or discovery is

permitted.

                                          4
Case 2:18-cv-00139-JDL Document 81 Filed 08/12/20 Page 5 of 7         PageID #: 673



      Circumstances have also changed since I granted the fourth stay of litigation.

I noted then that the criminal proceeding against Liberty and Hess was “moving

apace” and was “currently scheduled to be ready for trial in May of 2020.” ECF No.

73 at 4 (citing Liberty, No. 2:19-cr-00030-GZS, ECF No. 80). Now, however, trial is

not scheduled to commence in the criminal case until April 2021, almost a year later.

Liberty, No. 2:19-cr-00030-GZS, ECF No. 160.             Civil defendants have an

“understandable interest in concluding the civil matter without unreasonable delay.”

Sea Salt, LLC v. Bellerose, No. 2:18-cv-00413-JAW, 2020 WL 2475874, at *2 (D. Me.

May 13, 2020).    And courts have contemplated limiting the scope of a stay in

situations such as this, so that a defendant is given “the opportunity to file a

dispositive motion.” Id.

      The SEC opposes Marcus’s motion to lift the stay, arguing that the purpose

underlying Marcus’s request to lift the stay—to file a motion for judgment on the

pleadings—is unlikely to succeed. However, Marcus has not yet filed his motion for

judgment on the pleadings. Accordingly, I decline to assess its merits at this stage.

Additionally, the SEC points out that Marcus’s proposed motion for judgment on the

pleadings may require the Court to determine which of many relevant documents are

incorporated into the complaint by reference. Because this determination may be

labor-intensive based on the number of documents mentioned in the complaint, the

SEC argues that Marcus’s proposed motion for judgment on the pleadings would

waste judicial resources. The SEC concedes, however, that the Court may ultimately

have to conduct the same analysis no matter when the stay terminates. Thus, I am

not persuaded that lifting the stay will waste judicial resources.

                                           5
Case 2:18-cv-00139-JDL Document 81 Filed 08/12/20 Page 6 of 7           PageID #: 674



      Finally, the SEC argues that the timing of Marcus’s motion is suspect, given

that the court in the criminal case found that the crime-fraud exception abrogated

the attorney-client privilege between Marcus and Liberty as to certain documents.

See ECF No. 77 at 2 (citing Liberty, No. 2:19-cr-00030-GZS, ECF No. 119). The SEC

asserts that Marcus now moves for relief from the stay because he “wants to try to

get out of his civil case” before the details of those documents “come to light.” Id.

This argument is unpersuasive because Marcus has opposed the stay since May 2019,

and the government did not file its motion to abrogate the attorney-client privilege

between Marcus and Liberty in the criminal proceeding until nearly six months later.

      In sum, Marcus’s request to lift the stay to file a motion challenging the

sufficiency of the complaint is warranted because the start of the trial in the related

criminal case has been continued into next year and, in view of the COVID-19

pandemic, the start of the trial as currently scheduled is not certain. In addition,

only one of the other named Defendants in this case objects to the Court’s

consideration of Marcus’s motion. Finally, and most importantly, the Fifth

Amendment, attorney-client, and spousal privilege concerns that gave rise to the stay

will not be substantially implicated if the Court proceeds to consider Marcus’s motion

for judgment on the pleadings. Accordingly, I conclude that the interests of justice

support lifting the stay as to Marcus so that he may file a motion for judgment on the

pleadings.

                                III. CONCLUSION

      Marcus’s motion for relief from the stay (ECF No. 75) is GRANTED solely for

the purpose of Marcus filing a motion for judgment on the pleadings. No discovery is

                                          6
Case 2:18-cv-00139-JDL Document 81 Filed 08/12/20 Page 7 of 7      PageID #: 675



permitted beyond that which has already been authorized by the Court. Marcus’s

related request to enlarge the page limit for his opening memorandum from twenty

pages to ninety pages is GRANTED in part as follows: The parties’ memoranda

associated with Marcus’s motion for judgment on the pleadings may be no more than

double the lengths provided in D. Me. Local R. 7(d).

      SO ORDERED.

      Dated this 12th day of August, 2020.



                                                     /s/ JON D. LEVY
                                               CHIEF U.S. DISTRICT JUDGE




                                          7
